DETAILED ACTION
This office action is in response to applicant’s amendments and arguments dated 08/31/22.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Applicant’s amendment to claim 37 has resolved the claim objection seen in the prior office action. Therefore, the objection of claim 37 seen in the prior office action has been withdrawn.
Interview Request
The examiner attempted calling Sam Williams at 202-596-7267 on 10/24/2022 to arrange an interview and left a voice message that has not been returned. The examiner welcomes the attorney to arrange an interview at their convenience if needed after receipt of this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 11, 14, 18, 22, 23, 26-28, 30-33 and 37-39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Christopher Adair WO 2011141392 A1 (Adair) in view of Applicant Admitted Prior Art (AAPA), further in view of  Bishop Alan US 20110067652 (Alan), still further in view of Balan et al. US 6332434 B1 (Balan), still further in view of Boyle al. US 20080302670 A1 (Boyle), still further in view of Hydrogen Production: Electrolysis: https://www.energy.gov/eere/fuelcells/hydrogen-production-electrolysis. Accessed on the internet on 10/31/2022 (Energy.gov).
Regarding claim 11, Adair discloses a method for reducing combustion time and/or combustion temperature in an internal combustion engine (Page 1 L.5-10 and page 8 L.27-31, page 9 L.6-9 discloses improved fuel savings, performance, and lower engine emissions and reducing exhaust gas temperatures, where page 5 L.20-22 discloses adding hydrogen to the combustible mixture for  lowering the activation energy of a reaction),  comprising: i) replacing the portion of the intake air stream with 0.01-0.03 liters per minute of the oxygen- hydrogen gas mixture per liter of engine displacement (Page 9 L. 22-26; page 14 L.14-18, L.32-34; page 15 L.1-2, 30-34; claims 4, 9 and 17 disclose the system as adapted to generate between 0.01 liter per hour and 1.0 liter per hour of HHO gas per liter of engine capacity or engine displacement which overlaps the claimed range from 0.01 liter/min to 0.017 liter/min); and ii) controlling a rate of said replacement in relation to engine speed (Page 6. L. 14-17 and Page 8 L.6-8 discloses varying the amount of HHO gas produced based on engine speed) to reduce unburnt fuel at the end of a combustion cycle of the internal combustion engine by more than 10% (Page 12 L.33-34 details ensuring a more complete combustion of the fuel and air mixture and reducing the emission’s from the engine’s exhaust), wherein the internal combustion engine is a turbo-charged diesel engine installed on a vehicle, and wherein the oxygen-hydrogen gas mixture is generated onboard the vehicle (Page 8 L.23-28 and page 12 L.24-29 discloses where the hho generating system is formed integrally with an engine using diesel fuel or retrofitted to a vehicle with a diesel engine, being integrally formed with an engine or retrofitted to a vehicle is considered to be synonymous with being onboard the vehicle, where figure 1, page 2 L.26-29, page 6 L.26-page 7 L.9, page 14 L.29-30 discloses the engine being turbocharged), and wherein the oxygen-hydrogen gas mixture is generated via an electrolysis cell (12) (Page 2, L.19-20, Page 3 L.4-6, Page 7 L.30-31; claims 5, 10, 11, and 12) equipped with a controller (16, p.3 lines 7-13), wherein the controller communicates with engine safety features to control the electrolysis cell (P.8 L.4-21, controller communicates with sensors considered to be engine safety features for control of the electrolysis cell); wherein the oxygen-hydrogen gas mixture is introduced upstream of a turbofan (figure 1, page 2 L.26-29, page 6 L.26-page 7 L.9, page 14 L.29-30 discloses introducing the HHO gas upstream a turbofan T).
Adair does not explicitly disclose that the unburnt fuel in the internal combustion engine is reduced by greater than 10%, however given that the prior art device of Adair under its normal operation performs the same method steps being claimed by the applicant it is considered by the examiner that resultant reduction in unburnt fuel to be an inherent property when performing the same method, as seen discussed in the MPEP section 2112.02 I. In addition, Adair discloses a purpose of the system as ensuring a more complete combustion, therefore in view of applicant admitted prior art it would be obvious to a person of ordinary skill in the art at the time of the invention to operate the system to reduce the amount of unburnt fuel by greater than 10 percent and ideally at 100 percent.
Provided the applicant did not traverse the examiner’s assertion of official notice seen in the final rejection dated 07/17/2020 of the statement, “it would be obvious to a person of ordinary skill in the art at the time of the invention to operate the system to reduce the amount of unburnt fuel by greater than 10 percent and ideally at 100 percent,” is taken to be admitted prior art because applicant failed to traverse the examiner’s assertion of official notice. For further, consideration please see MPEP section 2144.03 C. 
Adair fails to disclose where the vehicle is a truck. 
Alan however discloses a diesel powered semi-trailer truck with a hydrogen generator for providing a mixture of hydrogen and oxygen gas to a combustion chamber and controlling the supply of hydrogen and oxygen gas based on engine speed (Abstract, paragraphs [0003, 0005, 0034, 0036, 0041, 0044]).
It would have been obvious to a person of ordinary skill in the art prior to the date of invention to apply the system disclosed by Adair to a truck given the MPEP in section 2144.07 states that applying a system to a perform a desired function in a different environment as being obvious and a matter of intended use which holds little patentable weight. 
Adair fails disclose where the controller communicates with engine safety features to shutdown the electrolysis cell.
Balan however, discloses an electrolysis cell (10) for use in an engine, which is equipped with a controller (40), wherein the controller communicates with engine safety features to shutdown the electrolysis cell (Col.3 L.19-41, Col.3 L.60-Col.4 L.13, Col.4 L.53-Col.5 L.25 Col.12 L.5-23; claim 1).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the electrolysis cell controller of Adair such that it communicates with engine safety features for performing shutdown of the electrolysis cell in order to prevent damage to the electrolysis cell or inefficient production of gases by the electrolysis cell as discussed by Balan in Col.3 L.33-37.
Adair fails to disclose an electrolyte circulation loop comprising a radiator.
Boyle (Fig. 1, pars [0032-0037]) however discloses an electrolyte circulation loop comprising a radiator (14) and generating an oxygen-hydrogen gas mixture via an electrolysis cell (11, pars [008, 0012, 0031]).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to add a radiator to the electrolyte circulation loop of Adair in order to cool the electrolyte solution such that it system enables higher electrical currents to be used which in turn, create greater quantities of hydrogen and oxygen as discussed by Boyle in paragraph [0038].
Adair fails to explicitly state ionizing an oxygen-hydrogen gas mixture. 
Adair is considered to inherently perform ionizing of oxygen-hydrogen gas mixture while performing electrolysis within the electrolytic cell 14. Provided Energy.gov discloses where in an electrolytic cell water is reacted and hydrogen gas is created at the cathode formed within the electrolytic cell as to form an oxygen gas mixture contained within the cell as part of the mixture being ionized or undergoing ionization. The MPEP in section 2112 I. states, “"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004).
Regarding claim 14, Adair in view of AAPA, further in view of Alan, still further in view of Balan, still further in view of Boyle, still further in view of Energy.gov disclose the limitations of claim 11 as discussed above, where Adair further discloses the system as reducing emissions (Page 1 L.8-9, page 8 L.24-31, page 12 L.31 – page 13 L.2). 
Adair does not explicitly disclose that the particulate formation in internal combustion engine is reduced by greater than 10%, however given that the prior art device of Adair under its normal operation performs the same method steps being claimed by the applicant it is considered by the examiner that resultant reduction in particulate formation to be an inherent property when performing the same method, as seen discussed in the MPEP section 2112.02 I. In addition, Adair discloses a purpose of the system as ensuring a more complete combustion, therefore in view of applicant admitted prior art it would be obvious to a person of ordinary skill in the art at the time of the invention to operate the system to reduce the amount of unburnt fuel by greater than 10 percent and ideally at 100 percent, where a direct causation exists between amount of unburnt fuel and particulate formation.
Regarding claim 18, Adair in view of AAPA, further in view of Alan, still further in view of Balan, still further in view of Boyle, still further in view of Energy.gov disclose the limitations of claim 11 as discussed above, where Adair further discloses wherein the oxygen-hydrogen gas mixture is generated during operation of the internal combustion engine (Page 3 L.7-14, page 8 L. 4-21 discloses controlled generation of HHO gas based on operating parameters during related operation of engine).
Regarding claim 22, Adair in view of AAPA, further in view of Alan, still further in view of Balan, still further in view of Boyle, still further in view of Energy.gov disclose the limitations of claim 11 as discussed above, where Adair further discloses wherein the internal combustion engine comprises a controller (16) to measure engine speed and control the rate of replacement of the oxygen-hydrogen gas mixture (Page 6 L.14-17, page 8 L.4-16 and page 15 L.11-21 discloses a controller 14 which controls a rate of HHO gas generation based on engine speed, where the engine speed is  determined or measured based on sensor input).
Regarding claim 23, Adair discloses a method for reducing combustion time and/or combustion temperature in an internal combustion engine (Page 1 L.5-10 and page 8 L.27-31, page 9 L.6-9 discloses improved fuel savings, performance, and lower engine emissions and reducing exhaust gas temperatures, where page 5 L.20-22 discloses adding hydrogen to the combustible mixture for  lowering the activation energy of a reaction),  comprising: i) electrolyzing via an electrolyze (12, page 3 lines 4-11) equipped with a controller (16) an electrolyte to generate 0.01-0.03 liters per minute of an oxygen-hydrogen gas mixture per liter of engine displacement (Figure 5, Page 1 L.25-31, page 3 L.19-20, page 5 L.26-page 6 L.2, page 7 L.21-35 page 9 L. 22-page 10 L.4; page 14 L.14-18, L.32-34; page 15 L.1-2, 20-34 discloses the system as adapted to generate between 0.01 liter per hour and 1.0 liter per hour of HHO gas per liter of engine capacity or engine displacement through electrolyzing an electrolyte which could be mixed with antifreeze); ii) introducing at least a portion of the generated oxygen-hydrogen gas mixture into an intake air stream; and iii) adjusting at least a portion of the generated oxygen-hydrogen gas mixture in  proportion to engine speed, wherein the internal combustion engine is a turbo-charged diesel engine installed on a vehicle, wherein the controller (16) communicates with engine safety features to control the electrolyzer (P.8 L.4-21, controller communicates with sensors considered to be engine safety features for control of the electrolysis cell or electrolyzer) and wherein the oxygen-hydrogen gas mixture is generated onboard the vehicle ; and wherein the oxygen-hydrogen gas mixture is introduced upstream of a turbofan (Page 6 L. 14-17 and Page 8 L.6-28 disclose adjusting at least a portion of the generated oxygen-hydrogen gas mixture in  proportion to engine speed and page 12 L.24-29 discloses where the hho generating system is formed integrally with an engine using diesel fuel or retrofitted to a vehicle with a diesel engine, being integrally formed with an engine or retrofitted to a vehicle is considered to be synonymous with being onboard the vehicle, where figure 1, page 2 L.26-29, page 6 L.26-page 7 L.9, page 14 L.29-30 discloses the engine being turbocharged, where figure 1, page 2 L.26-29, page 6 L.26-page 7 L.9, page 14 L.29-30 discloses introducing the HHO gas upstream a turbofan T into an intake air stream).
Adair does not explicitly disclose that the unburnt fuel in the internal combustion engine is reduced by greater than 10%, however given that the prior art device of Adair under its normal operation performs the same method steps being claimed by the applicant it is considered by the examiner that resultant reduction in unburnt fuel to be an inherent property when performing the same method, as seen discussed in the MPEP section 2112.02 I. In addition, Adair discloses a purpose of the system as ensuring a more complete combustion, therefore in view of applicant admitted prior art it would be obvious to a person of ordinary skill in the art at the time of the invention to operate the system to reduce the amount of unburnt fuel by greater than 10 percent and ideally at 100 percent.
Adair fails to disclose where the vehicle is a truck. 
Bishop Alan US 20110067652 (Alan) discloses a diesel powered semi-trailer truck with a hydrogen generator for providing a mixture of hydrogen and oxygen gas to a combustion chamber and controlling the supply of hydrogen and oxygen gas based on engine speed (Abstract, paragraphs [0003, 0005, 0034, 0036, 0041, 0044]).
It would have been obvious to a person of ordinary skill in the art prior to the date of invention to apply the system disclosed by Adair to a truck given the MPEP in section 2144.07 states that applying a system to a perform a desired function in a different environment as being obvious and a matter of intended use which holds little patentable weight. 
Adair fails disclose where the controller communicates with engine safety features to shutdown the electrolyzer.
Balan however, discloses an electrolyzer (10) for use in an engine, which is equipped with a controller (40), wherein the controller communicates with engine safety features to shutdown the electrolyzer (Col.3 L.19-41, Col.3 L.60-Col.4 L.13, Col.4 L.53-Col.5 L.25 Col.12 L.5-23; claim 1).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the electrolysis cell controller of Adair such that it communicates with engine safety features for performing shutdown of the electrolysis cell in order to prevent damage to the electrolysis cell or inefficient production of gases by the electrolysis cell as discussed by Balan in Col.3 L.33-37.
Adair fails to disclose an electrolyte circulation loop comprising a radiator.
Boyle (Fig. 1, pars [0032-0037]) however discloses an electrolyte circulation loop comprising a radiator (14) and generating an oxygen-hydrogen gas mixture via an electrolysis cell (11, pars [008, 0012, 0031]).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to add a radiator to the electrolyte circulation loop of Adair in order to cool the electrolyte solution such that it system enables higher electrical currents to be used which in turn, create greater quantities of hydrogen and oxygen as discussed by Boyle in paragraph [0038].
Adair fails to explicitly state ionizing an oxygen-hydrogen gas mixture. 
Adair is considered to inherently perform ionizing of oxygen-hydrogen gas mixture while performing electrolysis within the electrolytic cell 14. Provided Energy.gov discloses where in an electrolytic cell water is reacted and hydrogen gas is created at the cathode formed within the electrolytic cell as to form an oxygen gas mixture contained within the cell as part of the mixture being ionized or undergoing ionization. The MPEP in section 2112 I. states, “"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004).
Regarding claim 26, Adair in view of AAPA, further in view of Alan, still further in view of Balan, still further in view of Boyle, still further in view of energy.gov disclose the limitations of claim 23 as discussed above, where Adair further discloses wherein the electrolyte is electrolyzed during operation of the combustion engine (Page 3 L.7-14, page 8 L. 4-21 discloses controlled generation of HHO gas due to electrolysis of aqueous electrolyte solution based on operating parameters during related operation of engine, Figure 5, Page 1 L.25-31, where page 3 L.19-20, page 5 L.26-page 6 L.2, page 7 L.21-35 page 9 L. 22-page 10 L.4; page 14 L.14-18, L.32-34; page 15 L.1-2, 20-34 discloses the system as adapted to generate between 0.01 liter per hour and 1.0 liter per hour of HHO gas per liter of engine capacity or engine displacement through electrolyzing an electrolyte which could be mixed with antifreeze).
Regarding claim 27, Adair in view of AAPA, further in view of Alan, still further in view of Balan, still further in view of Boyle, still further in view of energy.gov disclose the limitations of claim 23 as discussed above, where Adair further discloses wherein the oxygen-hydrogen gas mixture is introduced upstream of a turbofan (figure 1, page 2 L.26-29, page 6 L.26-page 7 L.9, page 14 L.29-30 discloses introducing the HHO gas upstream a turbofan T).
Regarding claim 28, Adair in view of AAPA, further in view of Alan, still further in view of Balan, still further in view of Boyle, still further in view of energy.gov disclose the limitations of claim 23 as discussed above, where Adair further discloses adjusting a rate of the electrolyzing in proportion to the engine speed (Page 6 L. 14-17 and Page 8 L.6-28).
Regarding claim 30, Adair discloses a method for reducing combustion time and/or combustion temperature in an internal combustion engine (Page 1 L.5-10 and page 8 L.27-31, page 9 L.6-9 discloses improved fuel savings, performance, and lower engine emissions and reducing exhaust gas temperatures, where page 5 L.20-22 discloses adding hydrogen to the combustible mixture for  lowering the activation energy of a reaction),  comprising: i) introducing 0.01-0.03 liters per minute of an oxygen-hydrogen gas mixture per liter of engine displacement into an intake air stream upstream of a turbofan, adjusting at least a portion of the introduced oxygen-hydrogen gas mixture in proportion to engine speed to reduce unburnt fuel at the end of a combustion cycle of the internal combustion engine by more than 10%, wherein the oxygen-hydrogen gas mixture is introduced upstream of a turbofan (Page 6 L. 14-17 and Page 8 L.6-8 discloses varying the amount of HHO gas produced and therefore the rate of introduction to the engine based on engine speed, where Page 12 L.33-34 details the resultant system as ensuring a more complete combustion of the fuel and air mixture and reducing the emission’s from the engine’s exhaust) wherein the internal combustion engine is a turbo-charged diesel engine installed on a vehicle, and wherein the oxygen-hydrogen gas mixture is generated onboard the vehicle via an electrolysis cell (12) (Page 2, L.19-20, Page 3 L.4-6, Page 7 L.30-31; claims 5, 10, 11, and 12) equipped with a controller), wherein the controller communicates with engine safety features to control the electrolysis cell (16, P.8 L.4-21, controller communicates with sensors considered to be engine safety features for control of the electrolysis cell, p.3 lines 7-13, Figure 5, Page 1 L.25-31, page 3 L.19-20, page 5 L.26-page 6 L.2, page 7 L.21-35 page 9 L. 22-page 10 L.4; page 14 L.14-18, L.32-34; page 15 L.1-2, 20-34 discloses the system as adapted to generate between 0.01 liter per hour and 1.0 liter per hour of HHO gas per liter of engine capacity or engine displacement through electrolyzing an electrolyte which could be mixed with antifreeze, figure 1, page 2 L.26-29, page 6 L.26-page 7 L.9, page 14 L.29-30 discloses introducing the HHO gas upstream a turbofan T into an intake air stream;  page 12 L.24-29 discloses where the hho generating system is formed integrally with an engine using diesel fuel or retrofitted to a vehicle with a diesel engine, being integrally formed with an engine or retrofitted to a vehicle is considered to be synonymous with being onboard the vehicle, where figure 1, page 2 L.26-29, page 6 L.26-page 7 L.9, page 14 L.29-30 discloses the engine being turbocharged; figure 1, page 2 L.26-29, page 6 L.26-page 7 L.9, page 14 L.29-30 discloses introducing the HHO gas upstream a turbofan T).
Adair fails to disclose where the vehicle is a truck. 
Bishop Alan US 20110067652 (Alan) discloses a diesel powered semi-trailer truck with a hydrogen generator for providing a mixture of hydrogen and oxygen gas to a combustion chamber and controlling the supply of hydrogen and oxygen gas based on engine speed (Abstract, paragraphs [0003, 0005, 0034, 0036, 0041, 0044]).
It would have been obvious to a person of ordinary skill in the art prior to the date of invention to apply the system disclosed by Adair to a truck given the MPEP in section 2144.07 states that applying a system to a perform a desired function in a different environment as being obvious and a matter of intended use which holds little patentable weight. 
Adair further discloses the system as reducing emissions (Page 1 L.8-9, page 8 L.24-31, page 12 L.31 – page 13 L.2). 
Adair does not explicitly disclose that the unburnt fuel in the internal combustion engine is reduced by greater than 10%, however given that the prior art device of Adair under its normal operation performs the same method steps being claimed by the applicant it is considered by the examiner that resultant reduction in unburnt fuel to be an inherent property when performing the same method, as seen discussed in the MPEP section 2112.02 I. In addition, Adair discloses a purpose of the system as ensuring a more complete combustion, therefore in view of applicant admitted prior art it would be obvious to a person of ordinary skill in the art at the time of the invention to operate the system to reduce the amount of unburnt fuel by greater than 10 percent and ideally at 100 percent.
Adair fails disclose where the controller communicates with engine safety features to shutdown the electrolysis cell.
Balan however, discloses an electrolysis cell (10) for use in an engine, which is equipped with a controller (40), wherein the controller communicates with engine safety features to shutdown the electrolysis cell (Col.3 L.19-41, Col.3 L.60-Col.4 L.13, Col.4 L.53-Col.5 L.25 Col.12 L.5-23; claim 1).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the electrolysis cell controller of Adair such that it communicates with engine safety features for performing shutdown of the electrolysis cell in order to prevent damage to the electrolysis cell or inefficient production of gases by the electrolysis cell as discussed by Balan in Col.3 L.33-37.
Adair fails to disclose an electrolyte circulation loop comprising a radiator.
Boyle (Fig. 1, pars [0032-0037]) however discloses an electrolyte circulation loop comprising a radiator (14) and generating an oxygen-hydrogen gas mixture via an electrolysis cell (11, pars [008, 0012, 0031]).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to add a radiator to the electrolyte circulation loop of Adair in order to cool the electrolyte solution such that it system enables higher electrical currents to be used which in turn, create greater quantities of hydrogen and oxygen as discussed by Boyle in paragraph [0038].
Adair is considered to inherently perform ionizing of oxygen-hydrogen gas mixture while performing electrolysis within the electrolytic cell 14. Provided Energy.gov discloses where in an electrolytic cell water is reacted and hydrogen gas is created at the cathode formed within the electrolytic cell as to form an oxygen gas mixture contained within the cell as part of the mixture being ionized or undergoing ionization. The MPEP in section 2112 I. states, “"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004).

Regarding claims 31 and 38, Adair in view of Alan further in view of APPA, still further in view of Balan, still further in view of Boyle, still further in view of Energy.gov disclose the limitations of claims 23 and 30 as discussed above, where Adair further discloses a controller (16) to measure engine speed and control the rate of replacement of the oxygen-hydrogen gas mixture (Col.3 L.10-15, Col.6 L.14-24, Col.8 L.4-21).
Regarding claims 32-34, 37 and 39, Adair in view of Alan, further in view of APPA, still further in view of Balan, still further in view of Boyle, still further in view of Energy.gov disclose the limitations of claims 22, 30, 31 and 38 as discussed above, where Adair further discloses adjusting a rate of the electrolyzing in proportion to engine speed (Col.3 L.10-15, Col.6 L.14-24, Col.8 L.4-21).
Regarding claim 35, Adair in view of Alan, further in view of APPA, still further in view of Balan, still further in view of Boyle disclose, still further in view of Energy.gov the limitations of claim 23 as discussed above, where Adair further discloses wherein the electrolyte is electrolyzed during operation of the combustion engine (Page 3 L.7-14, page 8 L. 4-21 discloses controlled generation of HHO gas due to electrolysis of aqueous electrolyte solution based on operating parameters during related operation of engine, Figure 5, Page 1 L.25-31, where page 3 L.19-20, page 5 L.26-page 6 L.2, page 7 L.21-35 page 9 L. 22-page 10 L.4; page 14 L.14-18, L.32-34; page 15 L.1-2, 20-34 discloses the system as adapted to generate between 0.01 liter per hour and 1.0 liter per hour of HHO gas per liter of engine capacity or engine displacement through electrolyzing an electrolyte which could be mixed with antifreeze).

Claim 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Christopher Adair WO 2011141392 A1 (Adair) in view of Applicant Admitted Prior Art (AAPA), further in view of Bishop Alan US 20110067652 (Alan), still further in view of Balan et al. US 6332434 B1 (Balan), still further in view of Boyle al. US 20080302670 A1 (Boyle), still further in view of Hydrogen Production: Electrolysis: https://www.energy.gov/eere/fuelcells/hydrogen-production-electrolysis. Accessed on the internet on 10/31/2022 (Energy.gov), still further in view of Weldon Reinhardt US 4,368,696 A (Reinhardt).
Regarding claim 29, Adair in view of AAPA, further in view of Alan still further in view of Balan, still further in view of Boyle, still further in view of Energy.gov disclose the limitations of claim 23 as discussed previously. 
Adair fails to disclose initiating the electrolyzing when the vehicle is started and turns off the electrolyzing once the vehicle engine is turned off.
Balan (Col.3 L.60-Col.4 L.13) however discloses triggering the electrolyzing when a determination is made by the controller 40 that the engine is running, a determination that the engine is running would understandably follow a starting of the engine and monitoring the engine via a vacuum or oil pressure senor which is present in an operating engine to determine that the engine has turned off when vacuum or oil pressure has dropped below a threshold, which results in shutting down the hydrogen generating system.
It would have been obvious to modify the electrolysis system of Adair by the control arrangement of Balan such that the electrolysis production is triggered after start of the engine and turns off once the vehicle is turned in order to prevent damage to the electrolysis cell or inefficient production of gases by the electrolysis cell as discussed by Balan in Col.3 L.33-37.
Reinhardt discloses triggering the electrolyzing when the vehicle is started (Col.5 L. 35-50).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to further modify the invention of Adair by the disclosure of Reinhardt as to perform electrolyzing at the time of vehicle started in order to provide the fuel mixture to the engine upon initial operation of the engine.
Response to Arguments
Applicant's arguments filed 08/31/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments are addressed to two limitations seen in independent claim 11 and repeated throughout the claims:
A. “ionizing an oxygen-hydrogen gas mixture,” applicant’s specification in paragraph [00135] discloses that the electrolysis is performed by electricity supplied in the electrolytic cell 130 to break the hydrogen-oxygen bond in the water molecule resulting in gaseous oxygen and hydrogen.
Adair is considered to inherently perform ionizing of oxygen-hydrogen gas mixture while performing electrolysis within the electrolytic cell 14 as to form an ionized oxygen-hydrogen gas mixture in the same manner as proclaimed by applicant. Provided Energy.gov discloses where in an electrolytic cell water is reacted and hydrogen gas is created at the cathode formed within the electrolytic cell as to form an oxygen gas mixture contained within the cell comprising hydrogen gas, as well as ionized hydrogen and oxygen as part of the mixture being ionized or that has undergone ionization. The MPEP in section 2112 I. states, “"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004).
B. “replacing a portion of an intake air stream with between 0.01-0.03 liters per minute of the ionized oxygen gas mixture per liter of engine displacement.” 
The examiner maintains the position Adair discloses replacing the portion of the intake air stream with 0.01-0.03 liters per minute of the ionized oxygen- hydrogen gas mixture per liter of engine displacement (Page 9 L. 22-26; page 14 L.14-18, L.32-34; page 15 L.1-2, 30-34; claims 4, 9 and 17 disclose the system as adapted to generate between 0.01 liter per hour and 1.0 liter per hour of HHO gas per liter of engine capacity or engine displacement which overlaps the claimed range from 0.01 liter/min to 0.017 liter/min).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A KESSLER whose telephone number is (571)270-0568. The examiner can normally be reached Monday - Friday 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on (571) 272 - 0142. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A KESSLER/Examiner, Art Unit 3747